Citation Nr: 1612010	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-35 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for acne vulgaris with residual scarring.

2.  Entitlement to service connection for hypertension, to include as secondary to in-service exposure to herbicides or as secondary to service-connected acne vulgaris with residual scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This case was previously before the Board in December 2011 and June 2014, when the claims were remanded for further development.  A September 2015 supplemental statement of the case was issued and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's acne vulgaris with residual scarring was superficial with complaints of tenderness; there is no evidence that his acne vulgaris resulted in visible or palpable tissue loss or disfigurement of the head, face, or neck or resulted in scarring which was unstable, exceeded 144 square inches, was deep or caused limited motion and exceeded 6 square inches, or resulted in limitation of an affected part.

2.  Hypertension is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.  

3.  The preponderance of the competent and credible evidence of record fails to establish that hypertension manifested in service or within one year of service discharge or that it is otherwise etiologically related to the Veteran's active service (including his in-service exposure to herbicides), and is not caused or aggravated by his service-connected acne vulgaris with residual scarring. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for acne vulgaris with residual scarring have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.118, Diagnostic Code 7828 (2008).

2.  Hypertension was not incurred or aggravated in service and is not related to the service-connected acne vulgaris with residual scarring.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating criteria for evaluating skin disabilities were amended during the course of this appeal, effective October 23, 2008. See 73 Fed. Reg. 54,708 (September 23, 2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2013)).  Nevertheless, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54,708.  The Veteran's claim was filed in August 2006, prior to the effective date of the revised criteria, and he has not requested consideration under the revised criteria.  Therefore, those revised criteria are not for application. 

The Veteran is in receipt of a 10 percent disability rating for acne vulgaris with residual scarring, pursuant to Diagnostic Code 7828.  As indicated above, the revised criteria for evaluating skin disabilities, as effective October 23, 2008, are not for application in this case.  Regardless, Diagnostic Code 7828 was unchanged by the October 2008 revisions.  

The Board notes that the Veteran has additionally been diagnosed with urticaria.  A June 2015 rating decision denied service connection for urticaria; the Veteran has not appealed this decision.  As the Veteran is not service-connected for his urticaria, the Board analysis below does not include consideration of this symptomatology in determining the appropriate rating for his service-connected acne vulgaris with residual scarring. 

Pursuant to Diagnostic Code 7828, superficial acne (comedones, papules, pustules, superficial cysts) of any extent is rated noncompensable (0 percent) disabling.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting 40 percent or more of the face and neck. The rating criteria also note that the disability may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7828.

A VA examination report in April 2007 revealed complaints by the Veteran of ongoing acne that was occasionally tender and pruritic.  The Veteran reported the use of a topical antibiotic used daily.  It was specifically noted that it was neither a corticosteroid or an immunosuppressive drug.  A physical examination at that time noted that the Veteran's service-connected skin disability was superficial and affected less than 40 percent of the face and neck.  It was additionally noted that his chest and back were scattered with erythematous papules and pustules but there was no residual scarring.  Other examination results were not specific to his service-connected skin disability.  

The Veteran was once again examined in a September 2014 VA examination.  The VA examiner noted that the Veteran had been diagnosed with acne and he uses over the counter benzol peroxide on his face and back.  It was noted that the Veteran thought it is well controlled.  The VA examiner indicated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  It was noted that the Veteran used topical medication for 6 weeks or more, but not constant, in the past 12 months for his skin condition.  A physical examination reflected superficial acne.  The VA examiner noted no acne scars.

The Veteran underwent an additional VA examination in August 2015.  It was noted that the Veteran is service-connected for his acne vulgaris which affects his face and back.  The Veteran reported that his face acne had improved but he was not sure of his back.  He reported the use of over the counter medications for his disability, including the use of topical medication like Clearasil.  The VA examiner noted no acne on the Veteran's face or back upon examination.  It was noted that it appeared to be under control with topical medication.

The Board has additionally considered the Veteran's VA and private treatment records; the Veteran's nonservice-connected urticaria is not considered in the Board's analysis.

Considering the pertinent evidence of record in light of the law, the Board finds that a rating in excess of 10 percent rating is not warranted.

The evidence above does not reflect deep acne affecting 40 percent or more of the face or neck.  As noted in the VA examinations of record the Veteran's service-connected acne vulgaris has been described as "superficial" in nature.  The evidence also does not reflect that an increased rating is warranted pursuant to the Diagnostic Codes evaluating disfigurement of the head, face, or neck, or scars.  As in effect prior to October 23, 2008, Diagnostic Code 7800 provides a 10 percent rating when one characteristic of disfigurement is present.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  A rating of 80 percent is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) Scar 5 or more inches (13 or more centimeters) in length; (2) Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo-or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

There is no indication of visible or palpable tissue loss related to the service-connected acne vulgaris and the evidence during this period does not reflect that this disability is manifested by any of the eight characteristics of disfigurement. Rather, the Veteran's acne was described as controlled, superficial, and not resulting in scarring or disfigurement of the head, face or neck.  See April 2007, September 2014, and August 2015 VA examinations.  An increased rating pursuant to Diagnostic Code 7800 is therefore not warranted.

Additionally, the evidence does not reflect scarring associated with the service-connected acne vulgaris which was unstable, exceeded 144 square inches, was deep or caused limited motion and exceeded 6 square inches, or resulted in limitation of an affected part.  Accordingly, an increased rating pursuant to Diagnostic Codes 7801-7805 is not warranted.  The Veteran's complaints that his acne vulgaris was tender are contemplated in the 10 percent rating currently assigned.

The Board does not find that any other Diagnostic Code would be more appropriate for rating the Veteran's service-connected acne vulgaris.  For all the foregoing reasons, the Board finds that a rating in excess of the already assigned 10 percent rating for his service-connected acne vulgaris with residual scarring is not warranted.  Critical to this analysis is the fact that the Board is prevented from considering his nonservice-connected chronic urticaria.  

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his acne vulgaris, he has not submitted evidence of unemployability, or claimed to be unemployable because of his skin disability.  At both his August 2015 and September 2014 VA examinations the VA examiner noted that the Veteran's skin disability did not impact his ability to work.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hypertension may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide. 38 C.F.R. § 3.307(a)(1)(6)(iii).  

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (August 31, 2010).

38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  However, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 3.  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Here, the Veteran claims that his hypertension is the result of his service, to include exposure to herbicides, or in the alternative, is caused or aggravated by his service-connected acne vulgaris with residual scarring.  Essentially, the Veteran asserts that service connection for hypertension is warranted under the theories of direct service connection, secondary service connection, and presumptive service connection.   

The Board will first address the Veteran's contentions that his hypertension is due to his exposure to herbicides.  Records in his claim file reflect that the Veteran was exposed to herbicides in service while serving in Vietnam.  In fact, a December 2011 Board decision denying service connection for a prostate disability determined that the Veteran served in the Republic of Vietnam during the Vietnam Era. As such, exposure to herbicides is presumed.  

Despite his presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is still not for application.  Service connection is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e).  As the Veteran's claimed hypertension is not among those listed under 38 C.F.R. § 3.309(e) an award of presumptive service connection based on herbicide exposure is not warranted.  The Board acknowledges that the studies underlying VA's determinations as to which diseases warrant the presumption of service connection recently found limited suggested evidence of a link between hypertension and herbicide exposure.  The report did not find a strong enough link to warrant placement of hypertension on the 38 C.F.R. § 3.309(e), however.  Although the report does now provide a basis for obtaining a medical opinion, as explained below, a medical opinion was obtained, and it concluded that the Veteran's hypertension was not related to any event in service, which would include herbicide exposure.

With respect to presumptive service connection under 3.309(a), in light of the lack of medical evidence reflecting a diagnosis of hypertension within one year of the Veteran's separation from service, service connection on a presumptive basis for a chronic disorder is also not available.  38 C.F.R. § 3.309 (2015).

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the Veteran's hypertension and in-service herbicide exposure or to any other incident of active service. 

The Veteran's service treatment records are devoid of any instance of treatment for hypertension or elevated blood pressure readings, and his February 1966 separation examination reflects that his blood pressure was 120/74.  

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with hypertension as early as 1986.  See October 1992 treatment record.  At the Veteran's February 2012 VA examination he reported taking medication for his blood pressure in the 1970's.  The Veteran served on active duty from February 1963 to February 1966.  Even giving him the benefit of the doubt and assuming he was diagnosed in the 1970's, such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis (heart disabilities), indicating problems that began several years after service.

With respect to his hypertension, the Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate. In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Notably, records do not reflect problems related to his hypertension for several years following separation from service.

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for several years after service.  This long period without problems weighs against the claim.

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing claims for his hypertension for several years following separation from service.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his blood pressure was normal at the time he left service. 

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of hypertension since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of hypertension is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that his hypertension that he has today is connected to service.  The service and post-service evidence provide particularly negative evidence against this claim.

With respect to the Veteran's claim for hypertension, he was initially provided a February 2012 VA examination.  He was diagnosed with essential hypertension.  After reviewing the Veteran's claims file and performing an examination the VA examiner opined that the Veteran's hypertension was not caused by or a result of any medical event while in service.  She rationalized that the Veteran was not diagnosed with hypertension until 4-5 years post service or started on medication 5 years post service.  There are no other medical opinions of record.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his hypertension.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of his hypertension, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In any event, the probative value of the Veteran's contentions is outweighed by the September 2012 VA medical opinion.

Thus, the Board finds that the weight of the competent and credible evidence of record is against the Veteran's claim under the theory of direct service connection. 

The Board will next consider the Veteran's allegations of service connection on a secondary basis.  Generally, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with hypertension.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for acne vulgaris with residual scarring.  Turning to crucial Wallin element (3), concerning a possible nexus between the Veteran's hypertension and his service-connected acne vulgaris with residual scarring, there are several nexus opinions of record.  An August 2015 VA examiner, after a thorough review of the Veteran's VA claims file as well as an interview with and physical examination of the Veteran, opined that, acne vulgaris does not cause hypertension as there is not a relationship pathologically/ physiologically.  Therefore it is less likely than not that the Veteran's hypertension is due to his service-connected acne vulgaris.  In a September 2015, by the same VA examiner, he stated that acne vulgaris does not cause or aggravate hypertension. He noted to see his previous August 2015 VA examination report for further details.  The VA examiner stated that it is less likely than not that the Veteran's service-connected acne vulgaris aggravated the Veteran's nonservice-connected hypertension.  There are no other medical opinions of record.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his hypertesion, or between this disability and his service-connected acne vulgaris.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

Accordingly, the Board concludes that the preponderance of the evidence is against the entitlement to service connection for hypertension, to include as due to his in-service herbicide exposure or his service-connected acne vulgaris.  As such, the appeal is denied.

III. Duties to Assist and Notify

VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  With respect to the Veteran's claims an RO letter dated in August 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and private records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded examinations for his service connection claim in February 2012 and August 2015, and an addendum opinion was obtained in September 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners together considered the evidence of record, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claim for hypertension has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to his acne vulgaris increased rating claim, the Veteran was afforded examinations in April 2007, September 2014, and August 2015.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's acne vulgaris since the most recent VA examination.  

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in December 2011 and June 2014.  All those actions were accomplished, and there has been substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for acne vulgaris with residual scarring is denied.

Service connection for hypertension, to include as secondary to in-service exposure to herbicides or as secondary to service-connected acne vulgaris with residual scarring, is denied.


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


